1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    RAYMOND ALFORD BRADFORD,                          )   Case No.: 1:17-cv-01128-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION TO
10            v.                                           APPEAR TELEPHONICALLY AT SETTLEMENT
                                                       )   CONFERENCE AS MOOT AND UNNECESSARY
11                                                     )
     C. OGBUEHI, et al.
                                                       )   (ECF 118)
12                    Defendants.                      )
                                                       )
13                                                     )
14            Plaintiff Raymond Alford Bradford is a state prisoner proceeding pro se and in forma pauperis
15   in this civil rights action pursuant to 42 U.S.C. § 1983.
16             On May 26, 2021, Plaintiff filed a motion to appear telephonically at any future settlement
17   conference. (ECF No. 118.) Plaintiff’s motion is moot and unnecessary.
18            As stated in the Court’s May 20, 2021 order, “[w]hen the deposition is re-set, it will be noticed to
19   occur by videoconference, with Plaintiff, defense counsel, and the court reporter at separate locations.”

20   (ECF No. 116 at 2.) Accordingly, Plaintiff’s motion to appear telephonically at a future settlement

21   conference is denied as moot and unnecessary.

22
23   IT IS SO ORDERED.

24   Dated:        May 27, 2021
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
